Citation Nr: 0432969	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) , claimed as secondary to PTSD.

3.  Entitlement to service connection for alcoholism, claimed 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from January 1969 to 
September 1970.  Service in Vietnam is indicated by the 
evidence of record. 

In November 2001, the RO received the veteran's claims of 
entitlement to service connection for PTSD and for IBS, GERD 
and for alcoholism, each claimed as secondary to PTSD.  
Service connection was granted for PTSD in a June 2002 RO 
rating decision.  In an August 2002 rating decision, the RO 
denied the secondary service connection claims.  The veteran 
disagreed with the August 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2003.  

The Board notes that, in a September 2002 statement, the 
veteran requested that adjudication of his claims be delayed, 
in that he was unable to attend medical examinations at the 
VA medical center due to his incarceration.  The RO 
apparently initially interpreted this statement as a request 
to withdraw his pending claims and notified the veteran in 
November 2002 that his appeal had been withdrawn.  The 
veteran subsequently expressed his intent that his appeal be 
continued, and the RO issued a statement of the case on the 
appealed issues in December 2002.  The veteran subsequently 
submitted a timely substantive appeal.  Because the veteran 
did not expressly withdraw the notice of disagreement that he 
filed in September 2002, and the RO has continued his appeal, 
the Board finds that it has jurisdiction over the veteran's 
appeal of the August 2002 decision.

This matter was previously before the Board and was 
adjudicated in a decision dated December 2003.  In that 
decision, the Board denied service connection for the 
disorders listed above.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In an Order dated September 2004, the Court 
vacated the Board's December 2003 decision, and remanded this 
matter to the Board for development consistent with the 
Court's Order.

Issues not on appeal

In a June 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for arthritis and 
assigned disability ratings of 70 percent for PTSD and 20 
percent for diabetes.  In a November 2002 rating decision, 
the RO denied service connection for asthma, and denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  To the Board's knowledge, the veteran 
has not disagreed with those decisions.  Accordingly, those 
issues are not within the Board's jurisdiction and they will 
be addressed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the September 2004 Joint Motion for Remand (JMR), 
representatives of the veteran and of the Secretary of VA 
agreed that a September 2002 VA medical opinion, upon which 
both the RO and the Board relied in their respective 
decisions, contained "no reasons for its conclusions."  
Thus, according to the JMR, the Board's reliance on that 
opinion was not in compliance with its duty to provide 
adequate reasons and bases for its decision.  The case was 
remanded to the Board so that it could determine whether the 
September 2002 VA medical opinion satisfies VA's duty to 
assist the veteran in developing the evidence.

The Board finds the JMR to be somewhat disingenuous in that 
it clearly indicates that the September 2002 medical opinion 
is inadequate, since such is the sole reason for the remand, 
yet it calls upon the Board to determine whether it is in 
fact adequate.  To do so would clearly be a fool's errand; 
the Board is bound by the findings contained in the JMR, as 
adopted by the Court.  See Chisem v. Gober, 
10 Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

The September 2002 VA medical opinion was based upon a review 
of the veteran's medical records without physical 
examination.  The record amply demonstrates the RO's several 
attempts to schedule the veteran for a full VA examination in 
conjunction with his claims; however, due to incarceration, 
the veteran was unable to appear for any of the scheduled 
examinations.  

VA's duty to assist includes the undertaking of reasonable 
efforts to provide the veteran with a compensation 
examination to determine the nature and etiology of his 
claimed GERD, IBS and alcoholism.  Such an examination would 
be subject to the limitations imposed by his incarcerated 
status pursuant to Bolton v. Brown, 8 Vet. App. 185 (1995).  
Although VA does not have the authority under 38 U.S.C.A. § 
5711 (West 2002) to require a correctional institution to 
release a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for an 
adequate evaluation within the prison facility.  See Bolton, 
8 Vet. App. at 191.

Despite the RO's efforts to schedule the veteran for a VA 
examination, it is not clear from the record whether any 
attempt was made to communicate with the correctional 
institution that currently has custody of the veteran in 
order to either have the veteran transported to a VA facility 
for examination, if such is feasible, 
or to have an examination conducted at the correctional 
institution.  Therefore, the Board concludes that VA's duty 
to assist the veteran in obtaining an examination has not 
been met in this case.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request any recent medical 
records from the correctional institution 
at which the veteran is currently 
incarcerated and/or the state agency 
having jurisdiction over such records.  

2.  VBA should attempt to arrange for the 
veteran to be examined, either at a 
suitable VA location or at the 
correctional institution at which he is 
currently incarcerated.  Coordination 
with the correctional institution should 
be undertaken so that every possible 
means of conducting the examinations is 
explored.  The claims folder, or a copy 
thereof, should be made available to and 
should be reviewed by the examiner in 
conjunction with the examination.  In the 
event that the examination is conducted 
by a non VA examiner, the examination 
report should then be forwarded to a VA 
physician, along with the claim file, for 
preparation of an opinion as to whether 
the claimed IBS, GERD, and alcoholism are 
at least as likely as not related to the 
veteran's PTSD.  A complete rationale for 
any opinion expressed should be included 
in the medical report, to include the 
evidence in the record upon which the 
examiner based the opinion.

Note: If correction facility examiners 
are utilized, VBA should provide guidance 
with regard to thoroughness of the 
examination as it relates to the 
pertinent legal criteria.  Moreover, VBA 
should document in the claims file all 
the efforts it employs in order to 
provide the veteran with VA examinations, 
as per Bolton and the VCAA, and the 
veteran should be informed in writing.

2.  Thereafter, after accomplishing any 
additional development it deems to be 
necessary, VBA should readjudicate the 
claims on appeal.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative, 
who should be afforded the opportunity to 
respond.  The appeal should then be 
returned to the Board for appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


